IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,647-02


                           EX PARTE NASARIO VASQUEZ, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1464140-B IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 208TH District Court of Harris County, and that the habeas application was forwarded to this

Court without Relator ever receiving a copy of any filed answers, motions, and findings of fact and

conclusions of law.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response as to whether copies of all pleadings, affidavits, and orders filed

relating to Relator's habeas applications were mailed or delivered to Relator, and if not, why not.
                                                                                                 2

If such documents have not been mailed or delivered to Relator, the clerk shall forward any

documents described in Rule 73.4(b)(2) of the Texas Rules of Appellate Procedure to Relator

immediately. If such documents have been mailed or delivered to Relator, the clerk shall submit

proof of the date upon which such documents were mailed or delivered. This application for leave

to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: March 11, 2020
Do not publish